— In an action to recover damages for legal malpractice, defendants appeal, as limited by their briefs, from so much of an order of the Supreme Court, Kings County (Lodato, J.), dated March 12, 1984, as denied those branches of their respective motions which sought to disqualify plaintiff’s attorney from representing him in the instant action.
Order affirmed, insofar as appealed from, without costs or disbursements.
Considering the totality of the circumstances, including the lack of demonstrable prejudice to defendants, we conclude that there is no basis to disqualify plaintiff’s counsel (see Lopez v Precision Papers, 99 AD2d 507). Brown, J. P., Niehoff, Rubin and Eiber, JJ., concur.